 



Exhibit 10.2
GUARANTY
     The undersigned (“Brocade”) hereby unconditionally guaranties to the extent
set forth in the Indenture, dated February 20, 2002 between McDATA Services
Corporation f/k/a Computer Network Technology Corporation, as issuer (the
“Issuer”), and U.S. Bank National Association, a national banking association,
as Trustee (the “Trustee”), as supplemented by First Supplemental Indenture
dated as of June 1, 2005 by and among the Issuer, the Trustee and McDATA
Corporation (“McDATA”) and that Second Supplemental Indenture dated as of
January 29, 2007 by and among the Issuer, the Trustee, McDATA and Brocade (as
amended, restated or supplemented from time to time, the “Indenture”), and
subject to the provisions of the Indenture, as supplemented, (a) the due and
punctual payment of the principal of, and premium, if any, and interest on the
Securities, when and as the same shall become due and payable, whether at
maturity, by acceleration or otherwise, the due and punctual payment of interest
on overdue principal of, premium, if any, and, to the extent permitted by law,
interest, all in accordance with the terms set forth in Article Three of the
Second Supplemental Indenture, and (b) in case of any extension of time of
payment or renewal of any Securities or any of such other obligations, that the
same will be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, whether at stated maturity, by acceleration
or otherwise.
     The obligations of Brocade to the Holders pursuant to this Guaranty and the
Indenture, as supplemented, are expressly set forth in Article Three of the
Second Supplemental Indenture and reference is hereby made to the Indenture, as
supplemented, for the precise terms and limitations of this Guaranty.
     Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Indenture.
[Signature on Following Page]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Brocade has caused this Guaranty to be duly executed as
of the date set forth below.
Dated: January 29, 2007

            Brocade:

BROCADE COMMUNICATION SYSTEMS, INC.
      By:   /s/ Richard Deranleau         Name:   Richard Deranleau       
Title:   Chief Financial Officer     

2